Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The information disclosure statement (IDS) submitted on June 12, 2019 is being considered by the Examiner. 
Drawing
The drawing filed on March 20, 2019 is accepted by the Examiner. 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim rejection – 35 U.S.C. 112
Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the instant claims 1, 8 and 15: for instance claim 1 (see page 33) calls for “...., wherein the prior computer application is no longer running on the particular computer host...” However, considering how application(s) are run on a computer platform, not running on the particular “host computer” would be more appropriate. Furthermore, the idea of “the prior computer application ....no longer running” not necessarily remove the specific type of application from the host computer. Therefore, . 
Claims 1, 8 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-7, 9-14 and 16-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Art of Interest
Fetik (U.S. Patent No. 10,180,809, hereon Fetik) discloses an improved storage controller that enables the acceleration of datacenter software, by making it easier to deploy application software portions (applets) onto storage devices, in a manner that best supports runtime performance acceleration of storage-network-latency-throttled applications. 
Means are defined for how server hosted applications cause to have provisioned, initiate execution of, and work with a multitude of applets on a multitude of storage devices, proximate to storage contents. This invention supports the multi bite growth of data storage, by scaling performance acceleration linearly with the growth in the number of storage devices. This in turn supports the evolving cloud and Enterprise Cognitive 
The instant application differs in that it(see claim 1 for instance), “[receives], by a computer application scheduler of the computer cluster, a request to start a new computer application of a particular computer application type in the computer cluster; in response to receiving the request to start the new computer application of the particular computer application type in the computer cluster, performing with the computer application scheduler: identifying one or more [host computers], from among the plurality of [host computers] in the computer cluster, that are available for running new computer applications; determining, based on the computer application running history of the computer cluster, a particular [host computer], among the one or more [host computers] available in the plurality of [host computers] in the computer cluster, that hosted a prior computer application of the particular computer application type, wherein the prior computer application is no longer running [and uninstalled] on the particular [host computer]; automatically causing the new computer application of the particular computer application type to be started on the particular [host computer]” in combination with the rest of the claim limitations as claimed and defined by the Applicant(s). 
In reference to claims 8 and 15: the instant claims are directed one or more non-transitory computer-readable media and a system respectively and include similar allowable subject matter as claim 1 of the computer-implemented method. 
The remaining claims depend on their respective claims and include further limitations. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (U.S. Patent No. 7,035,919) discloses method for calculating user weights for thin client sizing tool. 
Parikh (U.S. Patent No. 9,274,834) discloses remote service for executing resource allocation analysis for computer network facilities. 
Stickle (U.S. Patent No. 9,720,709) discloses software container recommendation service. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214.  The examiner can normally be reached on M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/ELIAS DESTA/
Primary Examiner, Art Unit 2857